In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-02-00096-CV

______________________________



IN THE INTEREST OF LINDA RENEE PLESS,

JESSICA NICOLE PILAND AND

CHRISTOPHER KREITEL, JR., CHILDREN






On Appeal from the 336th Judicial District Court

Fannin County, Texas

Trial Court No. 34373







Before Morriss, C.J., Grant and Ross, JJ.

Opinion by Justice Grant


O P I N I O N


	Christopher Kreitel, Sr., appeals the trial court's order terminating his parental rights over
Christopher Kreitel, Jr.  In the same proceeding, the trial court terminated the parental rights of
Christie Piland over Christopher Kreitel, Jr., Linda Renee Pless, and Jessica Nicole Piland.  Christie
Piland has not appealed the trial court's order.
	The Order of Termination was signed on March 20, 2002.  Pursuant to Act of May 22, 2001,
77th Leg., R.S., ch. 1090, § 9, 2001 Tex. Gen. Laws 2395, 2397-98 (codified at Tex. Fam. Code
Ann. § 263.405(a) (Vernon Supp. 2002)), an appeal from an order terminating parental rights is
treated as an accelerated appeal.  In an accelerated appeal, the notice of appeal must be filed within
twenty days from the date the judgment or order is signed.  Tex. R. App. P. 26.1(b).  Therefore, the
notice of appeal had to be filed by April 9, 2002.
	In the present case, Kreitel filed the Notice of Appeal on June 17, 2002.  The record shows
Kreitel filed a Motion for New Trial on March 26, 2002, but the time for filing a notice of appeal is
not extended by the filing of a motion for new trial, a request for findings of fact and conclusions
of law, or any other post-trial motion.  Tex. Fam. Code Ann. § 263.405(c) (Vernon Supp. 2002).
	We notified Christopher Kreitel, Sr., of this defect in our jurisdiction and gave him ten days
in which to show cause why this appeal should not be dismissed for want of jurisdiction.  See Tex.
R. App. P. 42.3.  We have not received a response.

	The appeal is dismissed for want of jurisdiction.



						Ben Z. Grant
						Justice

Date Submitted:	July 29, 2002
Date Decided:		July 30, 2002

Do Not Publish